— Appeal from a judgment of the Supreme Court at Special Term (Scheinman, J.), entered October 28,1981 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review respondent’s determination denying petitioner’s request for participation in a Department of Correctional Services Work Release Program. Petitioner is presently serving an indeterminate sentence with a maximum of 15 years following his plea of guilty to manslaughter in the first degree. His commitment to the State Department of Correctional Services was on April 14, 1977 and in early 1981 he applied for participation in a work release program. His application was denied because of the serious nature of his present offense, 15 misbehavior reports during his present incarceration, and his 12 prior arrests as an adult and as a juvenile, demonstrating a lack of any sense of personal responsibility for his difficulty with the law and resulting in petitioner’s participation in a work release program being “a danger to the safety and well being of the community”. As we have said in Matter of Hoffman v Wilson (86 AD2d 735): “Participation in a temporary release program is a privilege (Correction Law, § 855, subd 9), and in our view the scope of judicial review [of a denial of participation] is limited to whether respondents have violated any positive statutory requirement or denied a constitutional right of the inmate (Matter ofRosati v Grenis, 50 AD2d 818) and whether respondents’ determination is affected by irrationality bordering on impropriety (cf. Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77).” The relevant factors above enumerated and considered by respondent supply ample basis for the determination made. Accordingly, the judgment of Special Term should be affirmed. Judgment affirmed, without costs. Sweeney, J. P., Kane, Casey, Weiss and Levine, JJ., concur.